DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a fluid sample testing apparatus, classified in B01L2300/042.
II. Claims 8-15, drawn to a fluid sample testing apparatus, classified in B01L3/5029.
III. Claims 16-20, drawn to a vented fluid-based testing device, classified in B01L2200/0684. 
The inventions are independent or distinct, each from the other because:
Group I and Group II
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group I has the first and second fluid collectors comprising individual single swabs coupled together with a locked cap, Group II does not have that the first and second fluid collectors are coupled together with a locked cap. Group II has the first fluid collector has a lower sealing portion and a gasket, Group I does not have the first fluid collector to have a lower sealing portion nor a gasket. 
Group I and Group III
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group I has a cassette for holding test strips, Group III does not have a cassette for holding test strips. Group III has a sample vial receiving structure configured as threads and a valve member, and Group I does not have a sample vial receiving structure configured as threads nor a valve member. 
Group II and Group III
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group II has a cassette for holding test strips, Group III does not have a cassette for holding test strips. Group III has a sample vial receiving structure configured as threads and a valve member engaged with the housing and Group II does not have a sample vial receiving structure configured as threads nor a valve member. 

Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in B01L2300/042 with a unique text search. Group II would require a search in B01L3/5029 with a different text search from that of Group I. Group III would require a search in B01L2200/0684 with a different text search from both Groups I and II. Further, searching for any of the groups above would not necessarily yield results that would apply to the other groups. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alan Loudermilk on 07/25/2022 a provisional election was made without traverse to prosecute the invention of II, claims 8-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 and 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Status of Claims
	Claims 1-20 are pending in the application, with claims 8-15 being examined and claims 1-7 and 16-20 being withdrawn pursuant to the election made during the telephone conversation 07/25/2022. 

Specification
The disclosure is objected to because of the following informalities: It appears on page 39 that there is a minor typo in the first patent number on line 7. It currently reads “U.S. Patent No. 6,352,663… (the “863 patent”).” However it is seen on the IDS and the following part of the sentence that this should be patent 6,352,863. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the upper sealing portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. An upper sealing portion has not been recited prior, so it is unclear what the upper sealing portion is referring to. 
For examination, claim 10 will be interpreted as being dependent on claim 9 instead of claim 8, as claim 9 recites an upper sealing portion. Therefore claim 11, which is dependent on claim 10, will have proper antecedent basis. 
Claims 12-14 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US-2014/0150539-A1) in view of Hartselle (US-2006/0029517-A1).
Regarding claim 8, Wan teaches fluid sample testing apparatus (body fluid testing apparatus 1) ([0042], Figures 1-5) comprising: 
a housing (body 100) with a test chamber (slot 123) and a first fluid collector tube (testing chamber 120) of a first diameter and a 15second fluid collector tube (fluid storing chamber 110) of a second diameter, wherein the test chamber (123) is in fluid communication with the first fluid collector tube (120) ([0042], [0046], Figures 1-5);
	It is understood that Figures 1-3 show a first embodiment, where Figures 4-5 show a second embodiment with the difference between the two embodiments can be mainly seen when comparing Figures 1 and 4 looking at the fluid storing chamber 110 on the left-hand side, where the testing chamber 120 on the right is understood to be the same between embodiments. The second embodiment for Figures 4-5 does not provide detail relating to the testing chamber 120 or the overall device as it is understood to be the same as in embodiment 1 ([0055]). As such, for examination embodiment 1 will be used when describing common features between embodiment 1 and 2. 
	It is stated by [0046] that the bottom of testing chamber 120 (first fluid collector tube) is defined by a body fluid squeezing region 121, a body fluid flow channel 122 and a slot 123 (test chamber), where the body fluid flow channel 122 is in communication with the slot 123 (test chamber). [0049] states that sample flows from squeezing region 121 downward into slot 123, through body fluid flow channel 122 and then runs along the test strip on the testing element 400 in the testing chamber 120. It is understood from Figures 2 and 3 that the testing element 400 will be placed in the slot 123 (test chamber). Slot 123 (test chamber) is in fluid communication with the testing chamber 120 (first fluid collector tube). 
a sample holding container (body fluid reservoir 113) in fluid communication with the second fluid collector tube (110) ([0052], Figure 4); 
first and second fluid collectors (body fluid collector 300), wherein the first fluid collector is adapted for 20insertion into the first fluid collector tube (120) and upon insertion into the first fluid collector tube (120) pressure is generated to release fluid from the first fluid collector into the test chamber (123) via an opening between the test chamber (123) and the first fluid collector tube (120), wherein air passes outside of the apparatus from the test chamber (123) via an opening from the test chamber (123) into the first fluid collector tube (120), and wherein the second fluid collector is adapted for insertion into the 25second fluid collector tube (110) concurrently with insertion of the first fluid collector into the first fluid collector tube (120) and upon insertion into the second fluid collector tube (110) pressure is generated to release fluid from the second fluid collector into the sample holding container (113) ([0042], Figures 2 and 4);
	It is seen in Figures 2 and 4 that there are two body fluid collectors 300. It is understood that during insertion of either of the body fluid collectors, some amount of pressure will be created during the insertion of the body fluid collectors 300 and that air will subsequently be expelled as the body fluid collectors 300 are inserted. It is understood that body fluid flow channel 122 is an opening that allows fluid to pass from testing chamber 120 (first fluid collecting tube) to the slots 123 (test chamber), it is also understood that as fluid fills the slots 123 (test chamber) air will be passing out of the slots 123 (test chamber). As the slots 123 are understood to be where inserting end 420 of testing element 400 is placed, it is understood that there will be an opening for the inserting end 420 to be placed, and thus an opening for air to pass out of slots 123 (test chamber). Similarly, it is understood that a pressure will be created during the insertion of the body fluid collector 300 for the fluid storing chamber 110 (second fluid collector tube) where fluid is then stored in the body fluid reservoir 113 (sample holding container).
	The body fluid collector 300 that is being inserted into the fluid storing chamber 110 (second fluid collector tube) is the second fluid collector, and the body fluid collector 300 being inserted into the testing chamber 120 (first fluid collector tube) is the first fluid collector. 
	Wan does not teach:
a gasket positioned in the second fluid collector tube having an upper portion for engaging a wall of the second fluid collector tube and a lower portion of smaller diameter 30than the upper portion for insertion into an opening of the sample holding container, wherein the gasket is positioned at an upper location in the second fluid collector tube upon insertion 46of the second fluid collector into the second fluid collector tube, wherein the gasket is positioned at a lower location in the second fluid collector tube after insertion of the second fluid collector into the second fluid collector tube and at the lower location the gasket forms a seal with the sample holding container, wherein air passes outside of the apparatus from the 5second fluid collector tube before the gasket is positioned at the lower location.
	In the analogous art of tamper-proof, point-of-collection specimen assay apparatus with sealable chambers, Hartselle teaches a plunger with an O-ring (Hartselle; abstract, [0050]).
	Specifically, Hartselle teaches where a plunger 18 has an O-ring 122, where the O-ring separates a storage chamber 28 from other specimen contained within a chamber 24 when the O-ring 122 interacts with wall 119 of plunger receiving portion 68 (Hartselle; [0050], Figure 2). 
	It would have been obvious to one skilled in the art to modify the body fluid collector 300 that is inserted into the fluid storing chamber 110 of Wan such that it has an O-ring as taught by Hartselle because Hartselle teaches that O-rings can seal off chambers (Hartselle; [0044]). 
	It is understood that an O-ring has a circular cross section and is a gasket. As seen in Figure 1 of Hartselle the O-ring will have an upper portion and lower portion, where the upper portion is at the point where the O-ring is, in a width direction, the farthest from the plunger and a lower portion as the O-ring moves closer to the plunger body. Further, it is understood that during insertion of the body fluid collector 300 with an O-ring will be inserted into an opening of the body fluid reservoir 113, as the partition plate 114 seen in Figure 4 of Wan is defines the top of the body fluid reservoir 113 (sample holding container). When the body fluid collector 300 is first being inserted into the fluid storing chamber 110 (second fluid collector tube), the O-ring will be at an upper location, and that after full insertion of the body fluid collector 300 the O-ring will be at a lower location and will seal the body fluid reservoir 113 (sample holding container), where air will be pushed out from the fluid storing chamber (second fluid collector tube) as the body fluid collector 300 is inserted. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US-2014/0150539-A1) and Hartselle (US-2006/0029517-A1), and in view of Guirguis (US-2007/0239069-A1).
Regarding claim 9, modified Wan teaches the apparatus of claim 8. Modified Wan does not teach wherein the first fluid collector has an upper sealing portion such that upon substantially complete insertion into the first fluid collector tube the upper sealing portion seals the opening between the test chamber and the first fluid collector swab tube.
In the analogous art of fluid collectors having a housing to test and retain a fluid sample, Guirguis teaches where a fluid collector has a sealing ring (Guirguis; abstract, [0022]).
Specifically, Guirguis teaches where a fluid collector 20 has central shaft 22 with a disk 21 disposed at the upper end of the shaft, where disk 21 has a sealing ring 28, as well as a lower disk 24 that has a sealing ring 29 where the lower disk 24 has sponge 25 attached to it (Guirguis; [0022], Figure 4). 
It would have been obvious to one skilled in the art to modify the body fluid collector 300 that is inserted into the testing chamber 120 of Wan such that there is an upper disk with a sealing ring as taught by Guirguis because Guirguis teaches that the sealing ring prevents fluid from escaping an opening (Guirguis; [0022]). 
With the combination of Guirguis, the body fluid collector 300 seen on the right that is inserted into the testing chamber 120 of Wan will now have an additional disk with a sealing ring, where the disk will be in addition to the disk that is connected to the sampling end 320 as seen in Figure 4 of Wan. The additional disk with sealing ring will be an upper disk, and it is understood that it will seal the upper part of wall plate 1212, which is an opening between the slot 123 (test chamber) and testing chamber 120 (first fluid collector tube).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US-2014/0150539-A1), Hartselle (US-2006/0029517-A1), and Guirguis (US-2007/0239069-A1), and in further view of Dimov (WO-2017/160838-A1) and Guirguis (US-2007/0239069-A1).
Regarding claim 10, modified Wan teaches the apparatus of claim 9 (see 112b rejection section above, claim 10 is being examined as dependent on claim 9 and not claim 8). Modified Wan does not teach wherein the first fluid collector has a lower sealing portion adapted to form a sliding seal between the lower sealing portion and a surface wall of the first fluid collector tube as the first fluid collector is inserted into the first fluid collector tube.
In the analogous art of plungers, Dimov teaches a plunger with O-rings (Dimov; [0096]).
Specifically, Dimov teaches where a plunger can include two, four, or more O-rings 308 that are for sealably actuating the plunger 304 within a cap 301, and/or operatively coupling the cap 301 and sample receiving module 302 (Dimov; [0096], Figures 3A-B). 
It would have been obvious to one skilled in the art to modify the body fluid collector 300 that is inserted in the testing chamber 120 of modified Wan such that it has two, four, or more O-rings as taught by Dimov because it is taught by Guirguis that sealing rings prevent fluid from escaping an opening (Guirguis; [0022]). 
The body fluid collector 300 of Wan has been modified by Guirguis such that it has an upper sealing disk and sealing ring, and now with the modification of Dimov the lower disk seen in Figure 4 of Wan will now have two, four, or more O-rings. The resulting body fluid collector 300 of Wan now having an upper sealing portion and a lower sealing portion. 
Regarding claim 11, modified Wan teaches the apparatus of claim 10. Modified Wan further teaches wherein the upper sealing portion is adapted to form a 15fixed seal for the opening between the test chamber and the first fluid collector tube and is of shape different from the lower sealing portion.
	The body fluid collector 300 of Wan has been modified with Guirguis such that it now has an upper disk with a sealing ring which is understood to form a fixed seal for the opening between the slot 123 (test chamber) and the testing chamber 120 (first fluid collector tube) of Wan seen in Figure 4. 
	The body fluid collector 300 of Wan has been further modified with Dimov such that the lower disk seen in Figure 4 of Wan that has the sampling end 320 attached to it now has multiple O-rings to create a seal. It is understood that the multiple O-rings will have a different shape profile as that compared to a single O-ring. 
	Further, recitation of the upper sealing portion having a different shape than the lower sealing portion is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant, see MPEP2144.04 IV. B. 
Regarding claim 12, modified Wan teaches the apparatus of claim 11. Modified Wan further teaches wherein the upper sealing portion forms a stopper seal for the opening between the test chamber and the first fluid collector tube, and the lower sealing portion forms a syringe plunger seal between the lower sealing portion and a surface 20wall of the first fluid collector tube.
It is understood that the body fluid collector 300 of Wan that is inserted into the testing chamber 120 has been modified to have upper and lower sealing portions. It is understood that the upper sealing portion will form a stopper seal and that the lower seal will form a syringe plunger seal. 
The instant specification on page 6 states that the “the lower sealing portion may be formed to have a plurality of spaced apart o-ring portions to form the syringe plunger seal. The lower sealing portion may be formed to have a textured surface to form the syringe plunger seal.” Page 16 further describes a sliding or syringe seal that allows insertion into swab tubes, where a stopper seal is also called a rounded contour seal where the sliding seal/syringe seal is different from the stopper seal in the way that the sliding/syringe seal has contoured or textured profile such as fins or o-rings that are spaced apart. 
Regarding claim 13, modified Wan teaches the apparatus of claim 12. Modified Wan further teaches wherein the lower sealing portion is formed to have a plurality of spaced apart o-ring portions to form the syringe plunger seal, see claim 10 supra.
The body fluid collector 300 of Wan that is inserted into the testing chamber 120 has been modified to have upper and lower sealing portions, where the bottom sealing portion is made of multiple O-rings as taught by Dimov. It is seen in Figure 3 of Dimov that the O-rings 308 are spaced apart from each other. 
Regarding claim 14, modified Wan teaches the apparatus of claim 12. Modified Wan further teaches wherein the lower sealing portion is formed to have a textured surface to form the syringe plunger seal.
The body fluid collector 300 of Wan that is inserted into the testing chamber 120 has been modified to have upper and lower sealing portions, where the bottom sealing portion is made of multiple O-rings as taught by Dimov. The multiple O-rings of Dimov are understood to create a textured surface that forms a syringe plunger seal. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US-2014/0150539-A1) and Hartselle (US-2006/0029517-A1), and in further view of MacKay (US-5656502).
Regarding claim 15, modified Wan teaches the apparatus of claim 8. Modified Wan further teaches a cassette for holding one or a plurality of test strips, wherein the cassette includes one or more channels for holding the one or more test strips and includes at least a first channel for holding a first strip. 
As seen in Figure 2 of Wan, the testing element 400 comprises a main part 410 and an inserting end 420, where the main part 410 is provided with several channels 440 for containing test strips (Wan; [0042]). It is understood that testing element 400 is a cassette for holding one or a plurality of test strips. 
Modified Wan does not teach:
the first channel having a plurality of projections from each of two opposite side walls of the first channel, wherein the plurality of projections define a center portion in which the first strip is 30positioned, wherein the plurality of projections position the first strip to reduce or prevent contact between the first strip and the side walls of the first channel, wherein the first channel 47also has a floor having a plurality of raised portions, wherein the plurality of raised portions position the first strip to reduce or prevent contact between the first strip and the floor of the first channel.
In the analogous art of test strip holders, MacKay teaches a test strip holder with a test strip channel having test strip holders (MacKay; abstract, column 6 lines 41-43).
Specifically, MacKay teaches a test strip holder 1’ that has notched test strip holders 27 seen in Figures 4 and 5 (MacKay; column 5 lines 55-56, column 6 lines 42-43). The notched test strip holders 27 are described as having two raised side portions 27a surrounding a planar center support surface 27b (MacKay; column 6 lines 45-47). It is understood that the two raised side portions 27a are projections from opposite sidewalls of a channel, and the support surface 27b is a raised portion. It is seen in Figures 4 and 5 that there are at least two notched test strip holders, and column 6 lines 53-55 states that any number of notched strip holders may be used. 
It would have been obvious to one skilled in the art to modify the testing element of modified Wan such that it has the notched test strip holders taught by MacKay because MacKay teaches that a test strip holder is beneficial as it prevents test strips from contacting sidewalls of an elongated hollow member, where contact with sidewalls is not desirable because it creates a “short circuit” for the liquid up the edges of the test strip that bypasses a front surface of the test strip to lead to erroneous and unreliable results (MacKay; column 3 lines 26-38).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796